 



Exhibit 10.21

                         

January 22, 2008
George Barrios

Dear George:
On behalf of World Wrestling Entertainment, Inc., I am pleased to extend the
following offer of employment to you.

     
Title:
  You will commence employment in the role of Executive Vice President, Finance,
and will assume the role of Chief Financial Officer at a time that is mutually
agreed by the parties, but no later than April 15, 2008, coinciding with the
retirement of Frank Serpe. Your primary responsibilities shall be to manage the
financial affairs of the Company and to perform such other duties commensurate
with your position as are reasonably designated by the Chief Operating Officer
of the Company, to whom you will report. You agree to serve the Company
faithfully and to the best of your ability.
 
   
Location:
  Corporate Headquarters
1241 E. Main Street
Stamford, CT 06902
 
   
Start Date:
  Expected to occur on or before March 24, 2008.
 
   
Base Compensation:
  Your annual base salary will be $500,000, paid bi-weekly, less applicable
taxes and other deductions required by law. You will first be eligible for a
salary increase based upon your 2008 performance evaluation in calendar year
2009.
 
   
Incentive Bonus:
  You will be eligible to participate in the WWE Management Incentive Program.
This program is based upon your performance evaluation and achievement of fiscal
year company/business unit financial goals. For the year 2008, the target bonus
for your level of position is 50%. Bonus payments are made after the close of
the fiscal year.
 
   
Restricted Shares:
  Conditional upon Board approval, you will be granted 25,000 restricted shares
of Class A Common Stock of WWE, within 90 days of your Start Date. Your
restricted shares will vest in equal installments over three years, pursuant to
the Company’s Omnibus Plan.
 
   
 
  A copy of the Omnibus Plan will be provided to you. You will continue to be
eligible to participate in the Company’s annual Omnibus Plan during the course
of your employment.

 



--------------------------------------------------------------------------------



 



     
Benefits:
  You will be eligible for full company benefits on the first day of the month
following your date of hire. Company benefits include: Medical, Dental, Life,
LTD and 401(k) plan. Detailed information regarding the benefits is included in
the enclosed offer packet.
 
   
Severance:
  If at any time your employment is terminated by World Wrestling Entertainment,
Inc. for any or no reason but without “cause”, you will receive; 1) your then
current base salary for a period of one year and 2) conditional upon Board
approval, any unvested portion of the 25,000 restricted stock units issued to
you as set forth above. If you are terminated by WWE, Inc. for “cause”, WWE will
have no further financial obligation to you as of the date of the termination.
For purposes of the forgoing, “cause” is defined as (i) engages in fraud,
deceit, misappropriation, embezzlement or theft against WWE or any of its
affiliates, or (ii) is indicted, convicted, pleads or enters a plea of nolo
contendere to a felony, or (iii) violates any statute, ordinance or other
provision of law, or (iv) violates any provision of your Confidentiality/Non
Solicitation Agreement. You shall not be entitled to any severance if you resign
or voluntarily terminate your employment with the Company.
 
   
Vacation:
  4 weeks vacation and 3 personal days. See vacation policy packet for more
details.

This offer is contingent upon clear reference and background checks and
satisfaction of the Immigration Control and Reform Act requirements.
On behalf of World Wrestling Entertainment, Inc., we are very pleased that you
have accepted this offer. Please return a signed copy of this letter to my
attention by Friday, February 1, 2008. The fax number is (203) 328-2510.
If you have any questions, please contact me at (203) 352-8681.
Sincerely,
/s/ Danielle Fisher
Danielle Fisher
Vice President, Human Resources

                                      /s/ George Barrios           February 5,
2008                
George
  Barrios           Date                    
 
                                    Enclosure                                

 